Detailed Action
This action replaces and/or supplements the notice of allowance mailed on 07/22/2021. 
This action is in response to RCE filed on 04/14/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 10/12/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the listed publications identified as “non-patent literature documents” fails to identify and/or incorrectly identifies at least one of the following, as required in 37 CFR 1.98(b)(5):
publisher; 
author (if any); 
title; 
relevant pages of the publication; 
publication date; and 
place of publication.

It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statement (IDS) submitted on 06/01/2018, 01/22/2019 were/is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Applicant’s Response
In Applicant's Response dated 04/14/2021, Applicant amended claims 21, 31, and 40, canceled claims 28, and 38.  Applicant argued against various rejections cited in the office action mailed on 04/14/2021. 


Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 21, 31, and 40 are allowable in light of the prior art made of record.
Accordingly, claims 21-27, 29-37, 39-40 are allowed.
    
Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art can be found to singularly or in combination discloses or render obvious the combination of limitations as recited by independent claims 21, 31, and 40.
Additional reasons for allowance can be found in applicant’s response dated 04/14/2021 (pages 10-15). 
Accordingly, claims 21-27, 29-37, 39-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144